PER CURIAM.
We affirm the summary judgment in favor of Metropolitan Dade County upon a holding that even if, arguendo, the equipment maintained by the County malfunctioned so as to prevent traffic control signals from changing to the railroad pre-emption mode (the alleged reason why the plaintiff was unable to clear the railroad tracks and avoid the injury-causing collision), the County has conclusively shown that it had no actual or constructive notice of the malfunction where, as here, the plaintiff’s expert, who, according to his July 1985 affidavit reviewed the trouble reports produced by the County, swore in a September 1985 deposition that he had “reviewed [no] information that would indicate that the defect in the pre-emption device, if it existed, occurred at anytime prior to this accident.” There being nothing in the trouble reports themselves and nothing elsewhere in the record to show any like malfunction before the accident, there is no genuine issue of material fact as to the County’s actual or constructive notice.
Affirmed.